UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1376



VERONICA MCGEE,

                  Plaintiff - Appellant,

          v.


WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
01965-RWT)


Submitted:   September 16, 2008           Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronica McGee, Appellant Pro Se.    Gerard J. Stief, Associate
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Veronica    McGee     appeals    the     district   court’s      order

granting   summary    judgment    in   favor   of    the   Defendant   in    this

employment discrimination action.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court. McGee v. WMATA, No. 8:06-cv-1965-RWT

(D. Md. filed Feb. 29, 2008 & entered March 3, 2008).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                       2